DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining means structure recited in claims 46-47 and 52 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 41 recites the limitation "the distal portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 41, 45-48, 51, 53-56, 58-59 and 61-62 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergamini et al. 2002/0020636.

In regard to claim 41, Bergamini et al. discloses a female connection member 14 for a system for medical fluid administration, the female connection member defining a sheath 82 for receiving the distal portion of a male connection member 16, a distal end of the sheath being spanned by a septum 62 having a central region 62 and a peripheral region 64, in which the central region of the septum is formed from material having a substantially greater thickness than a peripheral region 64 of the septum surrounding the central region, the female connection member being configured to receive a male connection member 16 having a body comprising a distal portion 74 terminating in a distal end and a proximal portion 66 terminating in a proximal end, a lumen being defined through the body for the passage of liquid from the distal end to the proximal end, in which the distal end of the male connection member comprises means 68 for rupturing the peripheral region 64 of the septum when the male connection member is received in the female connection member to form a connection, in which the female connection member comprises a retaining means (hinge holding 62 to 82 in fig. 10) for retaining the central region 62 of the septum after the peripheral region of the septum has been ruptured by receiving the male connection member 16.
In regard to claim 45, in which the retaining means comprises a portion of material configured to connect the female connection member with the central region of the septum after the peripheral region of the septum has been ruptured (hinge holding 62 to 82 in fig. 10).
In regard to claim 46, in which the retaining means forms a hinge (hinge holding 62 to 82 in fig. 10).
In regard to claim 47, in which the retaining means comprises a portion of material extending radially between the distal end of the sheath and the central region of the septum (hinge holding 62 to 82 in fig. 10.
In regard to claim 48, in which the female connection member is configured to be disrupted over a portion of the circumference of the peripheral region so that the remaining non-ruptured portion of the peripheral region acts to retain the central portion of the septum, while still allowing a fluidic connection to be formed (hinge holding 62 to 82 in fig. 10).
In regard to claim 51, comprising a substantially annular flange 48 extending radially outwards from the sheath 82 enabling the female connection member to span an opening 32 in a medical fluid container 12.
In regard to claim 53, in which the female connection member 14 forms an access port into a medical fluid container 12.
In regard to claim 54, Bergamini et al. discloses a male connection member 16 for a system for medical fluid administration, the male connection member having a body comprising a distal portion 74 terminating in a distal end and a proximal portion 66 terminating in a proximal end, a lumen being defined through the body for the passage of liquid from the distal end to the proximal end, the male connection member being configured for a system for medical fluid administration including a female connection member 14 defining a sheath for receiving the distal portion of the male connection member, a distal end of the sheath is spanned by a septum having a central region and a peripheral region, in which the central region of the septum is formed from material having a substantially greater thickness than a peripheral region of the septum surrounding the central region, and comprising a retaining means for retaining the central region of the septum after the peripheral region of the septum has been ruptured, in which the distal end of the male connection member comprises means for rupturing the peripheral region of the septum when the male connection member is received in the female connection member to form a connection, and in which the rupturing means is configured to rupture the peripheral region of the septum but not the retaining means.
In regard to claim 55, in which the means for rupturing the septum comprises one or more projections 68 located on the distal portion 74 of the male connection member, wherein the projections are configured to extend from the distal end of the male connection member so that the one or more projections 68 are long enough to rupture or disrupt the peripheral region 64 of the septum, but are not long enough to rupture or break the retaining means for retaining the central region of the septum (hinge holding 62 to 82 in fig. 10).
In regard to claim 56, in which the projection 68 is located at a radially outermost portion of the distal end 74 and is aligned for engagement with the peripheral region 64 of the septum when the male member is received in the female connection member.
In regard to claim 58, in which each one of the one or more projections 68 is tipped with an edge for rupturing the peripheral region of the septum (see fig. 1).
In regard to claim 59, in which the edge 68 is preferably oriented to cut or disrupt the septum when the male connection member is rotated in contact with the septum.
In regard to claim 61, in which each one of the one or more projections 68 is shaped to deflect the central region 62 of the septum on engagement between the male and female connection members (hinge holding 62 to 82 in fig. 10).
In regard to claim 62, in which the male connection member 16 is configured as a giving set spike for the administration of medical fluid (from container 12). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42-44, 57 and 60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bergamini et al. 2002/0020636.
In regard to claims 42-44, Bergamini et al. discloses a female connection member with a 
septum with a central region thicker than a peripheral region and a sheath with a circular cross-sectional area, but Bergamini et al. does not disclose the exact dimensions of the septum or internal diameter of the sheath.  However, it would have been obvious to one of ordinary skill in the art to make the septum and sheath with the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In regard to claims 57 and 60, Bergamini discloses a male connection member with a 
projection 68 as described above, but does not disclose the male connection member as having two projections.  However, it would have been obvious to one of ordinary skill in the art to modify the male connection member of Bergamini to include two projection instead of one because duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,845,965. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Claims 41-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,375,560. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Biehl, Pzik and Tsakas disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679